Citation Nr: 0407415	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has excessive income for the receipt of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Winston-Salem, North 
Carolina VA Regional Office (RO).  This case was before the 
Board in August 1999 and January 2000 when it was remanded 
for additional development.

In a March 2002 decision, the Board denied the veteran's 
claim.  The veteran, in turn, appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).

In May 2001, the Court issued an order that vacated the 
Board's March 2002 decision and remanded the matter to the 
Board for action in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

The Board notes that the veteran has been advised that the 
Acting Veterans Law Judge who presided at his May and October 
1999 videoconference hearings has left the Board.  The 
veteran has declined to appear for an additional hearing.


REMAND

The October 2003 Court order notes that remand was required 
for compliance with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi 16 
Vet. App. 370 (2002) [addressing the duties imposed by the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
specifically 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2003), enacted during the pendency of the veteran's 
appeal].

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession. 

In accordance with the Court's order, the case is hereby 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, to include 
attempting to obtain any pertinent 
evidence identified, but not provided, by 
the veteran. 

3.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




